Case: 15-40791      Document: 00513309164         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40791
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JULIAN SOLORZANO-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-110-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Julian Solorzano-Gonzalez
raises an argument that he concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we
held that the generic, contemporary definition of “sexual abuse of a minor” does
not require that the age of consent be below 17 years old and does not include
the asserted age-differential requirement. He also raises an argument that he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40791    Document: 00513309164     Page: 2   Date Filed: 12/15/2015


                                 No. 15-40791

concedes is foreclosed by United States v. Elizondo-Hernandez, 755 F.3d 779,
781-82 (5th Cir. 2014), cert. denied, 135 S. Ct. 1011 (2015), which held that the
Texas offense of indecency with a child by contact satisfied the generic
definition of “sexual abuse of minor.” The motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                       2